IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40751
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JOSE CRUZ LOPEZ-RAMIREZ,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-95-CR-107-01
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Cruz Lopez-Ramirez appeals the denial of his pre-trial

motion to suppress evidence contending that Border Patrol Agent

Jaime Reyes did not have reasonable suspicion to stop the vehicle

in which he traveled.    We have reviewed the record and the briefs

of the parties and hold that the evidence showed that Reyes held

reasonable suspicion to make an investigatory stop.      See United

States v. Inocencio, 40 F.3d 716, 721 (5th Cir. 1994).

     AFFIRMED.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.